COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     White Lion Holdings, LLC v. The State of Texas

Appellate case number:   01-14-00104-CV

Trial court case number: D-1-GV-13-001068

Trial court:             98th District Court of Travis County

    Appellant’s “Motion to Substitute Counsel for Appellant White Lion Holdings, L.L.C.” is
GRANTED.
       Appellant’s “Motion for Extension of Time to File Motion for Rehearing and Motion for
Rehearing En Banc” is GRANTED, in part. The deadline for any motion for rehearing or
motion for rehearing en banc is extended to June 12, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: May 28, 2015